Citation Nr: 0818905	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-27 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for narcolepsy.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for diabetes mellitus.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hypertension.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD), and, if 
so, whether service connection is warranted.

5.  Entitlement to service connection for depression and an 
acquired neurosis.

6.  Entitlement to service connection for paralysis of the 
seventh cranial nerve.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1960 and from November 1960 to October 1963.  

The matter of service connection for depression comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2004 rating decision of the RO in Chicago, Illinois, 
which denied service connection.  The remaining issues arise 
from January and February 2005 rating decisions which denied 
reopening for the issues of narcolepsy, PTSD, diabetes 
mellitus and hypertension and denied service connection for 
neurosis and seventh cranial nerve paralysis.

The Board notes that seventh cranial nerve is sometimes 
called the facial nerve.  Bell's palsy is a unilateral facial 
paralysis due to lesion of the facial nerve.  Dorland's 
Illustrated Medical Dictionary 1353 (30th ed. 2003).  The 
March 1974 rating decision which originally denied 
entitlement to service connection for narcolepsy discussed 
the presence of Bell's palsy.  The palsy was not, however, a 
distinct claim or issue, nor was a decision taken on the 
disability.  Accordingly, the instant claim is an original 
claim for service connection.  See 38 C.F.R. §§ 3.151, 3.156 
(2007).

Regardless of the RO's decision to reopen the narcolepsy, 
diabetes, hypertension and PTSD claims, the Board is 
nevertheless required to address the issue of reopening to 
determine whether new and material evidence has been 
submitted on each claim.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

The veteran requested a personal hearing before a Member of 
the Board at the RO in his June 2007 statement, which also 
withdrew a prior request for a hearing before a Decision 
Review Officer.  The veteran failed to report for his 
scheduled hearing in March 2008.  The request is deemed 
withdrawn.  38 C.F.R. § 20.704(d).

The issues of service connection for PTSD, depression and an 
acquired neurosis are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed Board decision of June 1993, of which the 
veteran was notified in the same month, reopened and denied 
the veteran's claim of entitlement to service connection for 
narcolepsy.

2.  Evidence regarding narcolepsy, received since the June 
1993 Board decision, is new to the claims file, relates to an 
unestablished fact necessary to substantiate the claim of 
whether narcolepsy was incurred or aggravated in service, but 
is not so significant that it must be considered in order to 
fairly decide the merits of the claims.

3.  An unappealed RO rating decision dated in May 2003, of 
which the veteran was notified in the same month, denied the 
veteran's claim of entitlement to service connection for 
PTSD, diabetes mellitus and hypertension.

4.  Evidence regarding diabetes mellitus and hypertension, 
received since the May 2003 RO decision, is new to the claims 
file, but does not relate to an unestablished fact necessary 
to substantiate the claim of whether diabetes mellitus or 
hypertension was incurred or aggravated in service, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims.

5.  Additional evidence as to PTSD received since the May 
2003 rating decision is neither cumulative nor redundant, and 
raises the possibility of substantiating the veteran's claim 
for service connection for PTSD.

6.  The veteran does not currently have paralysis of the 
seventh cranial nerve, nor has he residuals of such 
paralysis.


CONCLUSIONS OF LAW

1.  The June 1993 Board decision, denying the claim of 
service connection for narcolepsy, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The May 2003 rating decision, denying the claims of 
service connection for PTSD, diabetes mellitus and 
hypertension, is final.  38 U.S.C.A. § 7104, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

3.  New and material evidence has not been submitted for the 
claims of entitlement to service connection for narcolepsy, 
diabetes mellitus, hypertension; the claims are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  New and material evidence has been submitted for the 
claim of entitlement to service connection for PTSD; the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.304(f) (2007).

5.  Paralysis of the seventh cranial nerve was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

As to the petition to reopen the claim of service connection 
for PTSD, that petition has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on that petition is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the veteran's petitions to reopen and service 
connection claims, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim for 
depression, a letter dated in March 2004 fully satisfied the 
duty to notify provisions for the first three elements.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-121.  Notice was also satisfied by a September 2004 
letter, with subsequent readjudication in the July 2005 
Statement of the Case.  

Prior to initial adjudication of the veteran's claim for 
paralysis of the seventh cranial nerve, a letter dated in 
September 2004 fully satisfied the duty to notify provisions 
for the first three elements.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The March 2004 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

On the veteran's petitions to reopen claims of service 
connection for diabetes mellitus, narcolepsy and 
hypertension, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.

In addition to the requirements of Quartuccio and Pelegrini 
II, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
requires that, prior to the adjudication of petitions to 
reopen service connection claims, the veteran be given notice 
of the elements of service connection, the elements of new 
and material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the veteran's petitions to 
reopen, a letter dated in September 2004 fully satisfied the 
duty to notify provisions for the first three elements.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
petitions.  The September 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-121.  The September 2004 letter provided notice of the 
elements of new and material evidence and the reasons for the 
prior denial.  The criteria of Kent are satisfied.  See Kent, 
supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii).  The veteran was not afforded an examination in 
association with his petitions to reopen claims for diabetes 
mellitus, hypertension and narcolepsy.  As discussed below, 
the Board concludes that new and material evidence has not 
been submitted on these claims.  Accordingly, there is no 
duty to provide an examination and no error exists.  See id.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran was not provided an examination for his seventh 
cranial nerve paralysis claim.  The Board notes that the 
veteran's cranial nerve function has been assessed several 
times during the period on appeal, and further examination 
would be merely duplicative of the assessments already of 
record.  In the circumstances of this claim, additional 
efforts to assist him would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

The veteran brought his original claim for service connection 
for narcolepsy in 1974.  Following denial, the veteran 
attempted to reopen the claim on several occasions.  The 
Board granted reopening but denied the claim on the merits in 
a June 1993 decision, finding that the disability was not 
incurred in service or within one year of service.  The 
veteran did not appeal this decision and it became final.  
See 38 U.S.C.A. § 7105.  The veteran brought claims for 
service connection for narcolepsy, PTSD, diabetes mellitus 
and hypertension in August 2002.  A May 2003 rating decision 
denied the claims for PTSD, diabetes and hypertension on the 
merits for lack of inservice incurrence and lack of confirmed 
stressors for PTSD.  The May 2003 decision denied reopening 
on the narcolepsy claim for failure to provide new and 
material evidence.  The veteran filed a statement in March 
2004, alleging a depression disability as related to service 
and requesting service connection.  The veteran did not 
discuss the May 2003 rating decision, any of the issues 
addressed therein or express disagreement with a prior rating 
decision.  The Board finds that the March 2004 statement was 
not a Notice of Disagreement.  See 38 C.F.R. § 20.201.  There 
is no other communication from the veteran within one year of 
notification of the May 2003 rating decision.  The May 2003 
rating decision is final.  See 38 U.S.C.A. § 7104.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board will address each claim in turn. 

a. Narcolepsy

The veteran's narcolepsy claims have been denied for lack of 
inservice incurrence.  

During the course of this claim, the veteran has submitted 
little new evidence.  The veteran submitted duplicates of a 
1990 statement and records from a Dr. McCaskill and an August 
1993 statement from the veteran's wife.  A May 1976 letter 
from a VA doctor to the veteran's then employer indicates 
that the veteran was suffering from narcolepsy at that time.  
A July 1976 letter from the same doctor to the same effect 
was considered during the veteran's previous claims.  The May 
1976 letter does not address the onset of narcolepsy and so 
is not material and does not raise a reasonable possibility 
of substantiating the claim.

The veteran also submitted the May 2004 statement of H.F., 
who indicated that he had known the veteran before and after 
service and was aware of the veteran's conditions, including 
sleepiness, after the veteran's discharge in the 1960's.  
This evidence is new to the file.  The statement also 
pertains to the grounds of the prior final denial.

The Board finds, however, that the May 2004 statement does 
not raise a reasonable possibility of substantiating the 
claim.  The Board acknowledges that H.F. is competent to give 
evidence about what he observed about the veteran; for 
example, he is competent to report that the veteran appeared 
sleepy frequently.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no indication that H.F. has any medical proficiency.  
While sleepiness is readily observable in another, the Board 
finds that differentiating sleepiness from the onset of 
narcolepsy is beyond the skills of a casual observer.  As 
such, the May 2004 statement is not competent and does not 
raise a reasonable possibility of substantiating the claim.  

The Board also notes that an August 2004 VA record reflects a 
40+year history of sleeping problems, which would date the 
onset of the condition to active duty.  This opinion, 
however, is entirely dependent on the veteran's self reported 
history and is inconsistent with his service records.  As 
such, this becomes a mere recitation of medical history as 
given by the veteran, which does not constitute competent 
medical evidence of a connection with service.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993).  While new to the file and 
material to the reason for the prior denial, the Board finds 
that the statements submitted do not raise a reasonable 
possibility of substantiating the claim, as it relies on the 
veteran's statements, which have been previously considered 
and denied.  

As such, the Board finds that new and material has not been 
submitted on the petition to reopen the claim for service 
connection for narcolepsy.  Reopening must be denied.  See 
38 C.F.R. § 3.156.  

b. Diabetes Mellitus

The May 2003 rating decision denied the claim for service 
connection for diabetes mellitus because the disability was 
not incurred and did not manifest to a compensable degree 
within one year of service.  

The veteran submitted a June 2006 statement that said he 
filed his claims for diabetes mellitus, hypertension and 
seventh cranial nerve paralysis because he was told that 
these conditions were caused by his PTSD.  He has offered no 
evidence to show that his disability was otherwise incurred 
or aggravated in active service.

While the veteran has submitted additional medical evidence, 
this evidence consists entirely of current treatment records.  
The records do not address the question of inservice 
incurrence nor do they indicate that the veteran developed 
diabetes mellitus within one year of service.  The Board 
finds that these new records are not material.  As such, the 
Board finds that new and material has not been submitted on 
the petition to reopen the claim for service connection for 
diabetes mellitus.  Reopening must be denied.  See 38 C.F.R. 
§ 3.156.  

c. Hypertension

The May 2003 rating decision denied the claim for service 
connection for hypertension because the disability was not 
incurred and did not manifest to a compensable degree within 
one year of service.  

The veteran has presented evidence regarding hypertension 
that does not address the reason for the prior final denial.  
He has submitted only VA treatment records in support of this 
petition to reopen.  The veteran's recent VA treatment 
records address the current state of his disability and do 
not address incurrence during service or manifestation within 
one year of service.  The veteran has offered no evidence or 
allegation to show that his disability was incurred during 
service or within one year of service.  

In June 2006, the veteran alleged that he was not checked for 
hypertension when he left the Army.  The veteran's August 
1963 separation from service physical examination shows his 
blood pressure to have been 134/80.  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).  This argument is clearly unavailing.

As such, the Board finds that the veteran has submitted new 
but not material evidence.  The petition to reopen the claim 
for service connection for hypertension is denied.  See 
38 C.F.R. § 3.156.

d. PTSD

The May 2003 rating decision denied the PTSD claim for lack 
of a confirmed inservice stressor.  

The veteran had submitted statements regarding several 
stressors.  In particular, he sent a February 2005 statement 
that he was attached to an ambulance unit during service and 
apparently assisted with transporting two servicemen killed 
in a jeep rollover accident.  The RO attached a March 2006 
memorandum to the file that the veteran had not provided 
sufficient detail, in the form of an approximate date, which 
would confirm that the event occurred.  The Board notes that 
the February 2005 statement indicates that the jeep accident 
occurred in about July 1960.  The veteran has also indicated 
working with ill and injured servicemen during a two month 
temporary assignment in Korat, Thailand in November 1962.  
The March 2006 RO memorandum stated that the stressor could 
not be verified because the veteran had been in the Army and 
the Air Force had handled transport of remains.  The Board 
points out that the veteran has stated that he transported 
ill and injured people, not the deceased.  

The information provided by the veteran is new to the file.  
This information would allow for a search of unit records for 
confirmation of his stressors, the grounds of the prior 
denial.  The Board finds that the veteran's statements raise 
a reasonable possibility of substantiating the claim.  As 
such, the Board finds that the veteran has submitted new but 
not material evidence.  To this extent only, the appeal to 
reopen the claim for service connection for PTSD is granted.  
See 38 C.F.R. § 3.156.  

III. Service Connection

The veteran contends that he has paralysis of the seventh 
cranial nerve as a result of service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, on a presumptive basis, if it appeared 
to a compensable degree within one year after service.  38 
U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection can only be granted for disabilities from 
which the veteran suffers as of the date of claim.  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board 
notes that the veteran was diagnosed with right sided Bell's 
palsy in January 1967.  This occurred three years after 
service and decades prior to the instant claim.  The records 
indicate that the condition resolved.  The veteran's more 
recent medical records from 2003 and 2004 show that his 
cranial nerves are intact.  There is no indication that the 
veteran has any current disability of the seventh cranial 
nerve.  A history of nerve impairment is not sufficient to 
grant service connection.  There is no evidence or allegation 
of recent impairment.  The Board finds that the veteran has 
no present disability of the seventh cranial nerve.  Further 
discussion of direct or presumptive service connection is not 
warranted as the claim must be denied.  See 38 C.F.R. 
§ 3.303, supra; see also McClain, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen the claim for service connection for 
narcolepsy is denied.  

The petition to reopen the claim for service connection for 
diabetes mellitus is denied.  

The petition to reopen the claim for service connection for 
hypertension is denied.  

The petition to reopen the claim for service connection for 
PTSD is granted; to this extent only is the appeal granted.

Entitlement to service connection for paralysis of the 
seventh cranial nerve is denied.


REMAND

The veteran's PTSD, depression and acquired neurosis claims 
must be remanded for additional development.  

The claims for PTSD, depression and acquired neurosis are 
unclear.  The Board is unable to determine from the record 
whether the veteran claims these as distinct disabilities 
apart from PTSD, or whether they are claimed as aspects of 
PTSD.  Furthermore, the record is not clear as to the 
substance of the veteran's acquired neurosis claim.  The 
Board requires clarification on the 2006 letters of J.D., 
which diagnose the veteran with organic hallucinosis.  The 
veteran does not have a diagnosis of PTSD, but the Board also 
notes that he has not been evaluated for the disorder.  
Accordingly, the Board remands for an opinion as to the 
existence and etiology of the veteran's PTSD, depression, 
hallucinosis and neurosis.  

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).  
In this matter, the veteran claims that he has PTSD as a 
result of traumatic experiences in service.  These reportedly 
included transporting two servicemen killed in a jeep 
accident in July 1960 and transporting ill and injured people 
while in Korat, Thailand in November 1962.  At the 
examination, the veteran should be asked for specifics 
regarding his stressors, and a determination made as to 
whether or not his PTSD, assuming he has the disorder, is 
related to the two stressors listed above.  

The RO determined that the stressors were unverifiable 
because the veteran had not provided an approximate date for 
the jeep accident and because the Army did not handle 
mortuary services in the Southeast Asia theater at that time.  
As stated above, the veteran has provided a date for the jeep 
accident and further evidentiary development must be 
conducted.  The Board notes that the veteran reports service 
in the 418th Medical Co. at Fort Hood, Texas in July 1960.  
He reports service in the 25th Infantry Division, 25th Medical 
Battalion in November 1962.  The searches should focus on 
these units' records.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine (1) 
the diagnosis of any psychiatric 
disorder(s) which may be present, 
including PTSD, depression, organic 
hallucinosis or any other acquired 
neurosis, and (2) whether any such 
disorder is as likely as not etiologically 
related to service to include the 
veteran's July 1960 and November 1962 
experiences in service, as described 
above.  The claims folder and a copy of 
this Remand must be made available to, and 
be reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.  The 
examiner should comment on the 2006 
letters of J.D. and whether the veteran 
has the psychiatric disabilities discussed 
therein, and whether such disabilities are 
related to service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  If the veteran has a disability 
related to the inservice stressor events 
of July 1960 and November 1962, the RO 
should prepare a letter asking the United 
States Joint Services Records Research 
Center (JSRRC) (previously the U.S. Armed 
Services Center for Research of Unit 
Records (CRUR)) to provide any available 
information which might corroborate the 
veteran's alleged stressor. Specifically, 
a request should be made to locate records 
of transporting the bodies of two 
servicemen killed in a jeep accident in 
July 1960 while serving with the 418th 
Medical Co., in Fort Hood, Texas and 
transporting ill and injured people in 
November 1962 while serving with the 25th 
Infantry Division, 25th Medical Battalion 
in Korat, Thailand.  

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


